Citation Nr: 1129903	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-08 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of a right foot disability.

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a visual defect.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a right foot disability.

8.  Entitlement to service connection for GERD, including as secondary to medication for a service-connected disability.

9.  Entitlement to service connection for hernia.

10.  Entitlement to service connection for polyps.

11.  Entitlement to service connection for a lung disability.

12.  Entitlement to service connection for substance abuse and alcoholism as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant
Appellant's Spouse


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1981 to March 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran and his spouse appeared and provided testimony before the undersigned in December 2010.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for hearing loss, tinnitus, GERD, polyps, hiatal hernia, and substance abuse and alcoholism as secondary to service-connected PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claims for entitlement to service connection for hearing loss, tinnitus, a right foot injury, and visual defect were denied in an August 1992 rating decision.  The Veteran did not appeal.

2.  The Veteran has submitted new and material evidence since August 1992 in support of his claims for entitlement to service connection for hearing loss, tinnitus, and a right foot disability.

3.  The Veteran has not submitted new and material evidence since August 1992 in support of his claim for entitlement to service connection for a visual defect.

4.  The Veteran's current right foot disability did not have onset and is not the result of service or his in-service right foot injury.

5.  The evidence does not show that the Veteran has a current lung disability.


CONCLUSIONS OF LAW

1.  The August 1992 rating decision that denied service connection for hearing loss, tinnitus, a right foot injury, and a visual defect is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been presented to reopen the claim for service connection for hearing loss, tinnitus, and a right foot disability.  38 U.S.C.A.           §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has not been presented to reopen the claim for service connection for a visual defect.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2010).

4.  The criteria for service connection for a right foot injury have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

5.  The criteria for service connection for a lung disability have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The RO denied service connection for hearing loss, tinnitus, a right foot injury, and a visual defect in an August 1992 rating decision.  The Veteran was advised of his right to appeal.  The next communication regarding these claims was received in November 2006, more than one year after the August 1992 rating decision.  Therefore, the August 1992 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  However, it may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen was received after August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption is rebuttable when the evidentiary assertion is inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion).

A.  Hearing Loss & Tinnitus

In August 1992, the RO denied the Veteran's claim for entitlement to service connection for hearing loss and tinnitus because service treatment records (STRs) showed no complaints or treatment of either disability during service.  The RO noted that the March 1992 VA examination showed hearing within normal limits and that while the Veteran complained of intermittent tinnitus, he did not suffer acoustic trauma or an occupational specialty in service that would indicate tinnitus.  Therefore, to reopen the claims, the Veteran must submit new and material evidence showing a current disability and a relationship to service.

Evidence of record at the time of the 1992 rating decision included STRs, treatment records for his period of reserve duty, a March 1992 VA examination, and private treatment records.  Since that time, the Veteran has submitted private treatment records, including an audiogram from Dr. J.L.P., MD at S.A. Ear Nose and Throat (ENT) dated February 2008, indicating only that the Veteran served in the Navy.  An April 2008 letter from Dr. J.L.P. indicates that the Veteran reported being exposed to noise and sustaining two head injuries during service.  He reported hearing loss as well as ringing and roaring in his ears.  Dr. J.L.P. stated that the ear exam was normal but that the audiogram showed sensorineural hearing loss.  He stated that the hearing loss pattern is not what is seen with acoustic trauma from noise exposure but that it is possible that the in-service head injuries could have contributed to the hearing loss.

The Veteran also provided VA outpatient treatment records, including an October 2008 record showing complaints of mild tinnitus in the left ear and a July 2009 record that shows complaint of bilateral tinnitus.  An August 2009 VA examination shows no hearing loss disability for VA purposes and includes a negative nexus opinion between hearing loss and tinnitus and service.  It is noted that despite the complaints of tinnitus in other VA treatment records, the VA examiner said she found no report of tinnitus in the claims file.

The evidence also includes the Veteran's testimony before the Board.  He testified that he was around severe and constant noise while working in engine and fire rooms during service.  He also observed pumps for eight to twelve hours with only the benefit of soft hearing protection.  His tinnitus started after his second head injury.

Based upon the new evidence, which suggests a relationship between the Veteran's in-service head injuries and hearing loss and tinnitus, the Board finds that the evidence is material.  Accordingly, the claims are reopened for consideration on the merits.

As explained in the Remand portion of this document, additional development is necessary before the Board can address the merits of the Veteran's reopened claims.  38 C.F.R. § 3.159(c).

B.  Right Foot

Service connection for a right foot disability was denied in August 1992 because the March 1992 VA examination showed no current disability.  Therefore, to reopen the claim, the Veteran must submit new and material evidence showing a current disability and relationship to service.

Evidence of record at the time of the 1992 rating decision included STRs, treatment records for his period of reserve duty, a February 1992 VA examination, and private treatment records.  Since that time, the Veteran has submitted VA outpatient treatment records and private treatment records.  Pertinent to his request to reopen is a letter from Dr. S.K.G., D.P.M., dated April 2010, which indicates that the Veteran's in-service right foot injury played a significant role in the development of his current neuromas of the right foot.  Accordingly, as the letter shows a current disability and relationship to service, the Board finds that both new and material evidence has been submitted.  Therefore, the claim is reopened for consideration on the merits.

C.  Vision

Service connection for a visual problem was denied in August 1992 because the diagnosis was refractive error and refractive errors are excluded, by regulation, from the definition of disease or injury for which benefits are authorized if incurred or aggravated in service.  38 C.F.R. §§ 3.303(c), 4.9.  The RO also found that the STRs were silent for treatment or diagnosis of a visual problem during service.  Therefore, to reopen the claim, the Veteran must submit new and material evidence showing a current disability related to service.

Evidence of record at the time of the 1992 rating decision included STRs, treatment records for his period of reserve duty, a February 1992 VA examination, and private treatment records.  Since that time, he has submitted various private and VA treatment records; however, none show a diagnosis of a vision disability or relate any vision disability to service.  During his testimony before the Board, the Veteran stated that his visual defect is the result of being sprayed in the eyes with fuel during service as well as a result of his in-service head injuries.  He said that the fuel exposure left his eyes feeling gritty while the head injuries caused abrasions to the right eye.  At his hearing, he submitted copies of STRs, a copy of his 1992 VA examination, and VA outpatient treatment records.  The April 2010 VA examination for head injuries notes that he reported photophobia with and without headaches as well as intermittent hypersensitivity to light.  Unfortunately, the VA examiner did not diagnose a visual disability.  In fact, other than his post-traumatic headaches, the examiner stated that the Veteran suffered no other residuals of his in-service head injuries.  No other VA or private treatment records diagnose a vision disability.

Unfortunately, while the Veteran has complained of gritty feeling and photophobia, these conditions are symptoms, not disabilities.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  Symptoms are not subject to service-connection and other than refractive error, no vision disabilities have been diagnosed.

Unfortunately, while some of the evidence submitted since the August 1992 rating decision is new, it is not material because it fails to show a current visual disability or any relationship between a visual disability and service or a service connected disability.

Accordingly, without both new and material evidence, the claim cannot be reopened for consideration on the merits.  As the claim is not reopened, the benefit-of-the-doubt standard of proof does not apply.  




II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Right Foot Injury 

The Veteran seeks service connection for a right foot disability.  STRs include the entrance examination, dated January 1981, which shows no abnormalities of the right foot.  In July 1981, the Veteran suffered trauma to the right foot while playing football.  The trauma resulted in swelling, discoloration over the medial aspect of the foot, and tenderness.  The diagnosis was contusion.  No other STRs indicate a right foot disability or residuals from the July 1981 contusion.  The separation examination, dated March 1984, shows no right foot injuries or abnormalities.

A November 1986 periodic examination from his reserve duty shows normal feet and lower extremities.  In addition to the periodic examination, the Veteran submitted a Report of Medical History (RMH) Form; however, he did not indicate any problems with the right foot.  A December 1988 periodic examination and RMH Form also show no indication of a right foot disability.

The Veteran had a VA examination in February 1992.  He reported injuring his first and second toes of the right foot in 1981 during a football game.  He said he was on crutches for three to four weeks.  He complained of current intermittent pain in the same area and reported difficulty keeping a toenail on the great toe, a condition he attributed to his in-service injury.  He reported pain with all activities.  X-rays showed no fracture, dislocation, or bony abnormalities.  A calcaneal spur was noted.

A February 2008 private treatment record from DR. S.K.G., MD, shows that the Veteran complained of right foot symptomatology.  He attributed scaring on the dorsal aspect of the foot to the in-service injury.  The Board briefly notes that the STRs show no indication that the Veteran's skin was damaged at the time he sustained his in-service contusion while playing football.  The 2008 assessment was neuroma of the right third metatarsal space.  Etiology was not discussed.

In his November 2006 claim, he stated that he has suffered pain in his right foot since his in-service injury.  In a May 2007 statement, the Veteran alleged that his right foot injury has worsened over the years.

In July 2009, the Veteran had a VA examination.  The examiner reviewed the claims file and noted the right foot contusion in 1981 and that the injury did not require surgery.  The Veteran said he continued to have intermittent right forefoot pain with ambulatory activities after separating from service and that he was eventually diagnosed with interdigital neuroma of the right foot in 2008.  X-rays showed a normal right foot.  The VA examiner diagnosed interdigital neuroma of the right foot.

The examiner opined that the neuroma is not related to the Veteran's remote right foot injury because the in-service contusion was treated accordingly and at separation from service, three years after the injury, the Veteran denied any neuritis or foot complaints.  Simply, the separation examination was normal and general health follow-up examinations in following years were negative for any foot-related complaints.  Complaints related to the current foot disability were first documented in 2008.

The examiner also explained that the cause of neuromas is unknown because various factors play a role in development.  However, because the neuroma complaints manifested in 2008, without complaints or treatment of the right foot since the contusion during service, the examiner did not feel that the current neuroma is the result of or related to the in-service contusion.  In an addendum, the examiner also noted that the Veteran did not sustain structural damage at the time of the in-service injury, which would be needed to cause neuroma.

An April 2010 letter from Dr. S.K.G. states that the Veteran injured his foot during service in 1981, which resulted in chronic swelling and pain to the right foot.  He believes that the injury has played a significant role in the development of neuromas to the metatarsals.  No rationale was provided and it does not appear that Dr. S.K.G. reviewed the claims file when rendering his opinion.

In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's current right foot disability to service despite his contentions to the contrary.  The Board emphasizes the multi-year gap between discharge from active duty service (1984) and initial reported symptoms related to the right foot disability in approximately 2008 (nearly a 24-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time between service and initial symptoms of disability).  The absence of complaints at separation from service and on periodic examinations for such an extended period weighs against a finding of chronicity.

The Board places significant probative value on the July 2009 VA examination undertaken specifically to address the issue on appeal.  At that time, the Veteran reported having intermittent right forefoot pain with ambulatory activities since service.  After a physical examination, the examiner diagnosed interdigital neuroma of the right foot but opined that it was less likely than not that the Veteran's condition was related to service because the initial in-service injury was treated accordingly, he had no complaints at separation from service, and he did not complain of right foot symptomatology until 2008.  The examiner also reflected that the Veteran did not sustain structural damage at the time of the in-service injury, which would be needed to cause neuroma.

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

The Board notes that the claims file contains a differing opinion as to whether his right foot disability is related to active service.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the April 2010 opinion from Dr. S.K.G. is afforded lesser probative value because he does not indicate that it was based upon a review of the Veteran's entire medical history and is not supported by rationale.  In Nieves-Rodriguez v. Peake, the Court held that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.  22 Vet. App. 295, 304 (2008).  An opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See also Bloom v. West, 12 Vet. App. 185, 187 (1999).

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  As noted above, the Veteran is competent to provide lay statements as to matters capable of lay observation, such as complaints of pain, injuries, etc.  However, his complaints as to continuity of symptomatology are not credible and are afforded lesser weight because his separation examination and subsequent periodic examinations fail to indicate any complaint or treatment of the right foot.  It was not until 27 years after the initial injury that he complained of or sought treatment for the right foot.

In sum, the Board finds that the preponderance of the evidence weighs against a finding of service connection for the right foot disability.  The evidence does not support a finding of continuity of symptomatology and the VA examiner found no nexus between the in-service injury and current disability.

The evidence is not so evenly balanced to allow application of the benefit-of- the-doubt rule.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is denied.

B.  Lung Disability

The Veteran seeks service connection for a lung disability, to include as secondary to exposure to pollutants and asbestos while decommissioning ships during service.  First, the Board notes that the Veteran has not been diagnosed with asbestosis or asbestos-related disease, thus the criteria for service connection for asbestosis will not be discussed.

STRs show treatment of an upper respiratory infection in December 1981.  No other STRs show diagnosis or treatment of any respiratory or lung-related disability.  Further, the periodic evaluations completed during his reserve duty fail to show complaints or treatment of lung-related disabilities.

The Veteran had a general VA examination in February 1992.  The respiratory system was noted as normal.  No diagnosis pertaining to the respiratory system was rendered.

Treatment records from Dr. M.P.P., MD, dated June 1997, show diagnosis of acute sinusitis with eustachian tube dysfunction.  A treatment record dated April 2008 shows that the Veteran reported being exposed to strep throat.  He was diagnosed as having an acute viral upper respiratory infection.  A chronic condition was not indicated and the treating physician did not relate the illness to service.

In his November 2006 claim, the Veteran stated that he was exposed to asbestos during service while decommissioning a ship.  He did not allege a specific disability.

In a May 2007 statement, he stated that as a result of removing asbestos insulation and working in boiler and engine rooms, he now has difficulty breathing.  No diagnosis was alleged.  In April 2008, the Veteran again alleged suffering breathing and sinus problems because of his duties decommissioning a ship.  He alleged no diagnosis or treatment for any disability of the respiratory system.

In an August 2008 statement, the Veteran stated that he has suffered sinus problems, such as drainage to his chest causing upper respiratory infections, since service.  Attached to his statement is a summary of medications prescribed since 2005.  The medications include nasal sprays, cough suppressants, antihistamines, allergy medications, and antibiotics.

In a December 2008 statement, the Veteran stated that his duties aboard the USS McKean during the decommissioning process in 1981 caused exposure to extreme dust and asbestos, leading to inflamed and congested sinuses.  He started self-medicating for his sinus condition at that time.  After completing the decommissioning process, he had difficulty breathing, sore throat, headaches and sinus drainage.  Since then, he has suffered chronic headaches, mucus discharge, congestion, breathing difficulty and chest pains.  The Board notes that service connection for sinusitis was denied in January 2009.  The Veteran did not appeal.

The Board has considered the Veteran's statements but finds that he is not competent to provide a diagnosis or address the etiology of any lung disabilities.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Veteran is competent to report symptoms and readily observable conditions; however, he has not demonstrated that he has any knowledge or training in determining diagnosis or etiology of lung conditions.  As the Board does not find the Veteran to be competent to establish a diagnosis or address medical causation for his claim of service connection for a lung disability, the determination of whether the Veteran's statements are credible is not reached.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, despite the Veteran's contentions that he suffers a lung disability, the competent evidence fails to show that he has been diagnosed with a chronic lung disability.  Without a current disability, service connection cannot be granted.

The evidence is not so evenly balanced to allow application of the benefit-of- the-doubt rule.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In this case, the notice letter provided to the Veteran in January 2007 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the appellant was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was afforded a VA examination for his right foot disability in July 2009 and an audio examination in August 2009.  To that end, when VA undertakes to provide a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case were fully adequate, as they were predicated on a full reading of the Veteran's service and post-service records.  The VA examiners considered all of the pertinent evidence of record and provided an explanation for the opinion stated.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private treatment records.  The Veteran submitted treatment records, statements, and articles and was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran was afforded VA medical examinations for his claims seeking service connection for hearing loss and a right foot disability.  A VA examination was not provided for the claim seeking entitlement to service connection for a visual defect because the claim has not been reopened for consideration on the merits.  A VA examination was not provided for the claim seeking entitlement to service connection for a lung disability because the evidence fails to show the existence of a current disability.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the claims for entitlement to service connection for hearing loss, tinnitus, and a right foot disability have been reopened, and to this extent, the claims are granted.

New and material evidence having not been received, the claim for entitlement to service connection for a vision defect is not reopened, thus the claim is denied.

Service connection for a right foot disability is denied.

Service connection for a lung disability is denied.


REMAND

The Veteran seeks service connection for hearing loss.  A February 2008 audiogram conducted by Dr. J.L.P. from ENT appears to indicate a hearing loss disability for VA purposes.  While Dr. J.L.P. opined in April 2008 that the Veteran's pattern of hearing loss is not what is seen with acoustic trauma from noise exposure, he indicated a possible relationship between in-service head injuries and hearing loss.  The Veteran had a VA audiology examination in August 2009.  Unfortunately, the examiner did not address Dr. J.L.P.'s audiogram or opinion suggesting that the hearing loss could be related to his in-service head injury.  Instead, she based her negative nexus opinion on the lack of hearing loss shown at separation from service.  Accordingly, the Board must return this examination report as being inadequate for rating purposes.  38 C.F.R. § 4.2.  See generally Hampton v. Gober, 10 Vet. App. 481 (1997) (VA examination which does not contain an express finding regarding a disability for which an examination was requested is not sufficient to satisfy the duty to assist).

The Veteran seeks service connection for tinnitus.  The Veteran has alleged that his tinnitus is the result of in-service acoustic trauma and head injuries.  The most recent VA examination, dated August 2009, states that the examiner found no report of tinnitus in the claims file.  Contrary to her assertion, the Board finds that the claims file includes medical records with multiple complaints of tinnitus.  Further, in the opinion, the examiner did not specifically address tinnitus and its relationship to service or to the in-service head injuries or Dr. J.L.P.'s opinion that it could be related to in-service head injury.  The Court has held that medical examinations must be thorough and take into account the records of prior examinations and treatment.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where existing examinations are inadequate for rating purposes, a VA examination will be authorized.  38 C.F.R. § 3.326.  Here, since the examiner overlooked some evidence and failed to specifically address tinnitus and its etiology, the Board finds that a remand for a new VA examination is warranted.

The Veteran seeks service connection for GERD and an hiatal hernia.  The most recent VA examination indicates that medications prescribed for service-connected disabilities have aggravated his GERD.  Unfortunately, the examiner was not able to indicate a baseline severity of the GERD prior to it being aggravated by the medications.  For service connection to be granted based upon aggravation, a pre-aggravation baseline must be established.  Therefore, the Board finds that the VA examiner's opinion is inadequate for rating purposes.  Further, the Veteran submitted literature indicating a link between GERD and hiatal hernia, therefore the Board finds that the matters are inextricably intertwined and that a remand for hiatal hernia is warranted.

The Veteran also seeks service-connection for polyps.  An August 2008 private treatment record from Dr. J.T., MD states that the Veteran's polyps or gastric tumors were felt to be more than likely related to the toxic substances that he encountered during military service.  Unfortunately, the record is unclear as to whether this opinion was rendered by Dr. J.T. or merely an opinion expressed by the Veteran.  Since a VA examination has not been conducted to determine the nature and etiology of the Veteran's polyps, the Board finds that a remand for and examination would be prudent.

The Veteran also seeks service connection for substance abuse and alcoholism as secondary to his PTSD.  He indicated that he was admitted to a VA substance abuse program in 1992.  Records from his treatment have not been obtained and associated with the claims file.  Therefore, a remand is necessary so that VA can attempt to obtain his treatment records for consideration.

Further, treatment records show that the Veteran has admitted to abusing his wife's codeine medication.  A VA examination has not been conducted to determine whether the Veteran's abuse of codeine is related to his PTSD or if it is even of the severity to warrant a diagnosis.  Further, a VA examination has not been conducted to determine the status of his alcoholism, i.e. whether the condition is considered to be in full remission or whether it continues to be a disability, etc.  Therefore, a remand is necessary so that a VA examination can be scheduled to determine the nature and etiology of the Veteran's alcohol and substance abuse and its relationship, if any, to the service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, including records from his admission into the VA substance abuse program in 1992, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his hearing loss and tinnitus.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

The examiner is asked to indicate whether the Veteran currently has or has had during the pendency of his claim, filed November 2006, a hearing loss disability or tinnitus.

The examiner is asked to indicate whether it is at least as likely as not (50 percent or more) that the Veteran's hearing loss and tinnitus had onset during or is in any way related to service.  The examiner should specifically indicate whether the hearing loss and/or tinnitus are related to his in-service head injuries.

The examiner must interpret the February 2008 audiogram and address April 2008 opinion from Dr. J.L.P.

A complete and adequate rationale is required for the opinion expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required) or the examiner does not have the needed knowledge or training.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his GERD, hiatal hernia, and polyps.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

The examiner is asked to indicate the baseline severity of the Veteran's GERD.  Specifically, what was the severity of his GERD prior to the prescription of potassium chloride and how much did it worsen after he started taking the medication?

Regarding hiatal hernia, please indicate whether it is at least as likely as not (50 percent or more) that the hiatal hernia is related to service or a service-connected disability (PTSD, post-traumatic migraine headaches, or hypertension).  Please describe the relationship, if any, between GERD and hiatal hernia i.e. did one condition cause or aggravate the other?

For polyps, please indicate whether it is at least as likely as not (50 percent or more) that the polyps are related to service, a service-connected disability (PTSD, post-traumatic migraine headaches, or hypertension), or possible pollutants, such as bilge water, that the Veteran may have been exposed to during service.

A complete and adequate rationale is required for the opinion expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required) or the examiner does not have the needed knowledge or training.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his alleged substance and alcohol abuse.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

The examiner is asked to indicate whether the Veteran has or has had an alcohol or substance abuse problem and if so whether it is at least as likely as not (50 percent or more) that the condition is secondary or caused by the service-connected PTSD.

A complete and adequate rationale is required for the opinion expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required) or the examiner does not have the needed knowledge or training.

5.  Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


